Parker, C. J.
It does not appear precisely what the evidence was which was objected to. The objection is against any evidence’ to identify the property. Such an objection cannot be maintained.
Personal property cannot well be so described in a mortgage as to preclude the necessity of evidence aliunde, to identify it. If the mortgage had said two black horses, or two gray horses, belonging to the mortgagor, he might not have possessed them a day after, and others might be in his possession.
Here the description is two horses belonging to him. If he had but two at the time, evidence might well be admitted to show that fact, and to identify the animals. 12 Pick. 557, Johns v. Church.
*444If lie had possessed more than two, it might have admitted of a question whether evidence could have been offered to show that by an agreement between the parties the mortgage was to apply to two particular horses. We do not consider that.

Exceptions overruled, and judgment on the verdict.